IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                 January 2016 Term                            FILED
                                 _______________                           June 13, 2016
                                                                              released at 3:00 p.m.
                                                                            RORY L. PERRY II, CLERK
                                   No. 15-1112                            SUPREME COURT OF APPEALS
                                 _______________                               OF WEST VIRGINIA



     STATE OF WEST VIRGINIA ex rel. WEST VIRGINIA DEPARTMENT OF

              TRANSPORTATION, DIVISION OF HIGHWAYS,

                               Petitioner


                                        v.

               THE HONORABLE ROBERT A. BURNSIDE, JR.,

           JUDGE OF THE CIRCUIT COURT OF RALEIGH COUNTY,

                   AND MCNB BANK AND TRUST CO.,

                             Respondents


      ____________________________________________________________

                   ORIGINAL PROCEEDING IN PROHIBITION

                                 WRIT GRANTED

      ____________________________________________________________

                             Submitted: April 5, 2016
                               Filed: June 13, 2016

Leah R. Chappell                             David Allen Barnette
Adams, Fisher & Chappell, PLLC               Vivian H. Basdekis
Ripley, West Virginia                        Jackson Kelly, PLLC
Counsel for the Petitioner                   Charleston, West Virginia
                                             Counsel for the Respondent


JUSTICE BENJAMIN delivered the Opinion of the Court.

CHIEF JUSTICE KETCHUM concurs and reserves the right to file a concurring opinion.

JUSTICE DAVIS concurs and reserves the right to file a concurring opinion.

JUSTICE LOUGHRY dissents and reserves the right to file a dissenting opinion.

                              SYLLABUS BY THE COURT


              1.     “‘Prohibition lies only to restrain inferior courts from proceedings in

causes over which they have no jurisdiction, or, in which, having jurisdiction, they are

exceeding their legitimate powers, and may not be used as a substitute for [a petition for

appeal] or certiorari.’ Syl. Pt. 1, Crawford v. Taylor, 138 W.Va. 207, 75 S.E.2d 370

(1953).” Syl. pt. 3, State ex rel. Hoover v. Berger, 199 W. Va. 12, 483 S.E.2d 12 (1996).



              2.     “In determining whether to entertain and issue the writ of prohibition

for cases not involving an absence of jurisdiction but only where it is claimed that the

lower tribunal exceeded its legitimate powers, this Court will examine five factors: (1)

whether the party seeking the writ has no other adequate means, such as direct appeal, to

obtain the desired relief; (2) whether the petitioner will be damaged or prejudiced in a

way that is not correctable on appeal; (3) whether the lower tribunal’s order is clearly

erroneous as a matter of law; (4) whether the lower tribunal’s order is an oft repeated

error or manifests persistent disregard for either procedural or substantive law; and (5)

whether the lower tribunal’s order raises new and important problems or issues of law of

first impression. These factors are general guidelines that serve as a useful starting point

for determining whether a discretionary writ of prohibition should issue. Although all

five factors need not be satisfied, it is clear that the third factor, the existence of clear

error as a matter of law, should be given substantial weight.” Syl. pt. 4, State ex rel.

Hoover v. Berger, 199 W. Va. 12, 483 S.E.2d 12 (1996).
Benjamin, Justice:


               In this original proceeding, the Division of Highways (“DOH”) of the West

Virginia Department of Transportation petitions for extraordinary relief, seeking in the

underlying condemnation matter to prohibit enforcement of the circuit court’s order

requiring it to deposit $1,012,500 before it is granted right of entry and defeasible title to

certain commercial property owned by MCNB Bank and Trust Company. We agree with

the DOH that it is entitled under the law to acquire the aforementioned right and title

upon its deposit of the lesser sum of $417,100, and we therefore grant the requested writ

of prohibition.



                  I. FACTUAL AND PROCEDURAL BACKGROUND

               At issue is 0.78 acres of realty adjoining Robert C. Byrd Drive in Beckley,

West Virginia. For decades, the property was the site of a service station and automotive

repair shop.      The business required the installation of underground storage tanks

(“USTs”) for the purposes of dispensing gasoline and sequestering used oil. In 1986,

Exxon Mobil Corporation owned the USTs, and the company filed a notification thereof

with the West Virginia Department of Environmental Protection (“DEP”). Exxon Mobil

removed the original steel USTs in 1988 and replaced them with fiberglass models, but

an Environmental Assessment performed at the site in August 1991 revealed that

petroleum hydrocarbons had seeped into the surrounding soil. Monitoring wells were

thereafter installed to detect the range and intensity of the contamination. On November


                                              1

27, 1991, Exxon Mobil conveyed the property by special warranty deed to H.C. Lewis

Oil Co., which, on March 16, 1992, acknowledged its ownership of the USTs by filing

the appropriate paperwork with the DEP. H.C. Lewis removed the fiberglass tanks in

1997.



              On January 5, 2007, H.C. Lewis sold the property to Chrite Properties I,

LLC, for $400,000. MCNB financed the purchase price and lent Chrite another $750,000

for improvements. Chrite built a Sonic fast-food restaurant at the site, much of which

was paved with asphalt or covered with concrete in order to render it suitable for its

intended use. Chrite eventually defaulted on the loan, however, and MCNB foreclosed

on the property, which was conveyed to the bank by deed on October 10, 2013, for the

stated consideration of $1 million.



              Around the time of the foreclosure sale, the DOH decided to acquire 0.56

acres of the property to facilitate construction of a new highway to be known as the East

Beckley Bypass. On May 20, 2014, the DOH applied to the circuit court to condemn the

parcel and determine the compensation due MCNB. In so doing, the DOH elected to

proceed using the “alternative method” prescribed by statute, which provides in pertinent

part:

                     Before entry, taking possession, appropriation, or use,
              the applicant shall pay into court such sum as it shall estimate
              to be the fair value of the property, or estate, right, or interest
              therein, sought to be condemned, including, where applicable,


                                              2
              the damages, if any, to the residue beyond the benefits, if any,
              to such residue by reason of the taking. . . .

                     Upon such payment into court, the title to the property,
              or interest or right therein, sought to be condemned, shall be
              vested in the applicant, and the court or judge shall, at the
              request of the applicant, make an order permitting the
              applicant at once to enter upon, take possession, appropriate
              and use the property, or interest or right therein, sought to be
              condemned for the purposes stated in the petition. . . . The
              title in the applicant shall be defeasible until the
              compensation and any damages are determined in the
              condemnation proceedings and the applicant has paid any
              excess amount into court.

W. Va. Code § 54-2-14a (1981).



              In its verified Application, the DOH averred that MCNB had rejected its

tender of $417,100, the details of which were set forth in an exhibit thereto:

              Fair market value of 0.56-acre parcel                    $140,800
              Diminution in value of 0.22-acre residue                  136,200
              Temporary construction easement over residue                3,200
              Restaurant machinery and equipment in place               136,900

                                                         TOTAL:        $417,100

With respect to the first three components of the DOH tender, that is, exclusive of the

machinery and equipment fixtures, the $280,200 subtotal was considerably short of the

combined $875,600 value arrived at by the agency’s retained appraiser. The appraiser

explicitly stated in his report, however, that the valuation was premised on the site being

free from contamination. Accordingly, the difference of $595,400 corresponded to the

estimated cost of environmental remediation to the site, which the DOH would have to

absorb as a necessary precursor to the onset of road construction.

                                             3

             MCNB answered the Application on June 26, 2014, denying that $417,100

represented just compensation and asserting that the property’s fair market value, as

calculated by its own appraiser, was instead $1,294,100. MCNB’s Answer incorporated

its Third-Party Complaint for contribution and indemnification against Exxon Mobil and

H.C. Lewis, which those parties each moved to dismiss. Upon receipt of the Answer, the

DOH moved for an order in conformance with § 54-2-14a, authorizing it to enter the

property and granting it defeasible title thereto upon deposit of the tender amount with

the Circuit Clerk. That motion came on for hearing on August 28, 2014.



             By its order entered September 18, 2015, the circuit court granted the

DOH’s motion, although it conditioned title and the right of entry on the deposit of the

full amount of the agency’s appraisal, with no deduction for the anticipated costs of

environmental remediation. The circuit court’s order thus directs the DOH to deposit not

only the tender amount of $417,100, but also the $595,400 remediation estimate, for a

total of $1,012,500. The order confirmed the circuit court’s view that “[West Virginia

Code §] 54-2-14a does not allow the [DOH] to deposit less than $1,012,500.00 in order to

gain defeasible title and right of entry to the subject property.” On November 19, 2015,

the DOH filed the instant petition for extraordinary relief, seeking to prohibit




                                           4

enforcement of the circuit court’s order insofar as it requires the agency to deposit any

funds in excess of its $417,100 tender.1



                              II. STANDARD OF REVIEW

               “‘Prohibition lies only to restrain inferior courts from proceedings in causes

over which they have no jurisdiction, or, in which, having jurisdiction, they are exceeding

their legitimate powers.’” Syl. pt. 3, in part, State ex rel. Hoover v. Berger, 199 W. Va.
12, 483 S.E.2d 12 (1996) (quoting syl. pt. 1, in part, Crawford v. Taylor, 138 W. Va. 207,

75 S.E.2d 370 (1953)). A petition for a writ of prohibition “‘may not be used as a

substitute for [a petition for appeal] or certiorari.’” Id. (quoting Crawford). In Hoover,

we set forth five factors to assist us in determining whether a lower tribunal has exceeded

its legitimate authority such that we should exercise our discretion to grant extraordinary

relief in prohibition:

               (1) whether the party seeking the writ has no other adequate
               means, such as direct appeal, to obtain the desired relief; (2)
               whether the petitioner will be damaged or prejudiced in a way
               that is not correctable on appeal; (3) whether the lower
               tribunal’s order is clearly erroneous as a matter of law; (4)
               whether the lower tribunal’s order is an oft repeated error or
               manifests persistent disregard for either procedural or
               substantive law; and (5) whether the lower tribunal’s order
               raises new and important problems or issues of law of first

       1
        On December 11, 2014, the circuit court granted the respective motions of Exxon
Mobil and H.C. Lewis to dismiss the third-party claims against them, preserving
MCNB’s right to maintain those claims in an independent civil action. H.C. Lewis,
which had filed a cross-claim against Exxon Mobil, agreed to voluntarily dismiss that
claim without prejudice.


                                              5

                impression. These factors are general guidelines that serve as
                a useful starting point for determining whether a discretionary
                writ of prohibition should issue. Although all five factors
                need not be satisfied, it is clear that the third factor, the
                existence of clear error as a matter of law, should be given
                substantial weight.

Syl. pt. 4, in part, id.


                                      III. ANALYSIS

                We begin with the general proposition that the sovereign authority, whether

federal or state, may exercise its inherent power of eminent domain to acquire privately

owned property for governmental use only to the extent that it fairly reimburses the

owner for what is taken. That fundamental principle derives from the Fifth Amendment

of the United States Constitution, which specifically prohibits the public taking of private

property “without just compensation.” U.S. Const. amend. V. Our State constitution

similarly instructs that “[p]rivate property shall not be taken or damaged for public use,

without just compensation.” W. Va. Const. art. III, § 9.



                In adherence to those constitutional commands, the Legislature enacted a

comprehensive statutory framework regulating the public taking of private property. The

procedural methodology thereby established in Article 2, Chapter 54 of the West Virginia

Code strives to serve the societal interest in efficiently securing public infrastructure, an

undertaking that “is so often necessary for the proper performance of governmental

functions that the power is deemed to be essential to the life of the state.” State of Ga. v.

City of Chattanooga, 264 U.S. 472, 480 (1924). At the same time, the eminent domain

                                              6

statute accommodates the constitutional preeminence afforded private property rights

through the mandate of just compensation.



              The prescribed procedure varies depending on whether the condemnation is

sought by the State or by a private entity authorized under certain circumstances to take

private property for public uses. Where a private entity is the condemnor, the associated

public uses commonly include without limitation railroad lines, distribution networks for

utilities, and oil or gas pipelines and storage facilities. See W. Va. Code § 54-1-2(a)-(c)

(1979). The condemnor private entity must initiate proceedings by applying via petition

in the circuit court. See W. Va. Code § 54-2-1 (1882). Upon satisfying itself that the

proposed taking is for a public use and not otherwise prohibited, the circuit court

proceeds to appoint disinterested freeholders as commissioners to determine just

compensation and any related damages to be paid the condemnee property owner. See id.

§ 54-2-5 (1963). After considering the evidence and, if necessary, viewing the subject

property, the commissioners prepare a report containing their findings. See id. § 54-2-9

(1963). Once the report has been submitted to the circuit court, the condemnor may gain

entry to the property and put it to the use stated in the application upon payment of the

amount ascertained by the commissioners, plus ten percent interest running from the

filing of the initial petition. See id. § 54-2-13 (1981). In the meantime, if the condemnor




                                            7

or the condemnee takes exception to the report, either may timely demand a jury trial of

the matter. See id. § 54-2-10 (1967). 2



              By contrast, the State or any political subdivision thereof may proceed

under either of two methods, neither of which requires access to and use of the subject

property to be delayed until a commissioners’ report has been prepared. Under the first,

embodied in West Virginia Code § 54-2-14 (1981), the State may seek an order from the

circuit court permitting it “to enter upon, take possession, appropriate and use the land

sought to be condemned for the purposes stated in the petition.” The same rights accrue

to the State if it instead avails itself of the alternative method set forth in the companion

enactment, West Virginia Code § 54-2-14a (1981), except that the court order shall, in

addition, convey title to the property. The title vested in the State “shall be defeasible


       2
         We recently explained in West Virginia Department of Transportation, Division
of Highways v. Western Pocahontas Properties, L.P., 236 W. Va. 50, 777 S.E.2d 619
(2015), that

       [t]he challenge in assessing just compensation in a condemnation case is
       this: what uses and factors would be considered in setting the market price
       by a willing buyer and a willing seller, each acting with complete freedom
       and knowledge of the property? Every element of value which would be
       taken into consideration between private parties in a sale of property should
       be considered in arriving at a just compensation for the land proposed to be
       taken. Conversely, considerations that may not reasonably be held to affect
       market value are excluded. Essentially, any factor that a reasonable buyer
       or seller would typically consider should be included in an analysis of fair
       market value.

Id. at 62, 777 S.E.2d at 631 (citations, internal quotation marks, and alterations omitted).


                                              8

until the compensation and any damages are determined in the condemnation proceedings

and the applicant has paid any excess amount into court.” Id. Regardless of which

method is employed to obtain the specified order, commissioners are subsequently

appointed and a report is made, and, if dissatisfied, either the State or the property owner

may resort to a jury trial. See W. Va. Code §§ 54-2-14, -14a.



              The DOH here elected to proceed under the alternative method set forth in

§ 54-2-14a, seeking defeasible title to the MCNB parcel. In accordance with the statute,

the DOH was first required to “pay into court such sum as it shall estimate to be the fair

value of the property,” plus the entirety of any anticipated damages to the residue. W.

Va. Code § 54-2-14a; see id. § 54-2-14 (employing identical language with respect to the

first method). The DOH takes the straightforward position that, inasmuch as the statute

vests no one other than “it” with the prerogative to estimate fair value, the circuit court

was without authority to condition issuance of the sought-after order on the deposit of a

sum varying in any respect from its $417,100 tender.



              Because it faithfully adheres to the statute’s literal terms, we are convinced

that the DOH’s interpretation should be adopted as correct. See State ex rel. State Rd.

Comm’n, 137 W. Va. 572, 576, 73 S.E.2d 432, 434 (1952) (“The jurisdiction of a circuit

court over a proceeding in eminent domain is statutory, which statutes, under our

practice, must be strictly construed.” (citation omitted)); cf. King v. W. Va.’s Choice, Inc.,

234 W. Va. 440, 443, 766 S.E.2d 387, 390 (2014) (“[A] court’s duty is not to construe

                                              9

but to apply an unambiguous statute.”). MCNB protests that the discretion afforded the

DOH by the statute is not so absolute as to permit a tender that, it says, falls far short of

the property’s manifest value.      Our condonation of the agency’s approach would,

according to MCNB, contravene its constitutional right to just compensation and

effectively thrust upon it the costs of the environmental cleanup, a burden that MCNB

contends cannot legitimately be imposed.3



              MCNB’s arguments ignore that there are two purposes to be served by the

methodology inherent in the eminent domain statute. To be sure, the statute is designed

to ensure just compensation for the property taken, but it accomplishes that end by virtue

of the appointment of qualified commissioners, the preparation of a particularized report

based on evidence obtained through the adversary process, trial de novo before a jury,

       3
         According to MCNB, the State’s interest in holding a landowner accountable for
the costs of environmental cleanup is at its least where the landowner is not responsible
for the contamination as a matter of fact or law. MCNB insists that liability for
remediation is restricted to “owners” and “operators” of USTs, and that, being nothing
more than an innocent “holder” of affected property, it cannot be designated a member of
either category. See 40 C.F.R. § 280.220 (2015) (specifying that a holder is not an owner
liable for cleanup so long as it does not participate in the management of the UST system
or engage in petroleum production, refining, and marketing); 40 C.F.R. § 280.230(b)(1)
(2015) (absolving holder from liability as an operator “if there is an operator, other than
the holder, who is in control of or has responsibility for the daily operation of the UST or
UST system and who can be held responsible for compliance with applicable
requirements”). MCNB also cites a letter dated September 15, 2006, from the West
Virginia Department of Environmental Protection (“DEP”) in response to an inquiry from
Chrite concerning the subject property, whereby a representative of the DEP’s Office of
Environmental Remediation opined that “[t]he responsible party for remediation of
petroleum contamination associated with the confirmed release is the owner(s) of the
underground storage tanks at the time of the confirmed release.”


                                             10

and the opportunity to appeal an adverse verdict. The expedited-entry provisions of West

Virginia Code §§ 54-2-14 and 54-2-14a, however, facilitate the complementary purpose

of ensuring that the subject property is efficiently acquired and converted to public use,

without imposing unnecessary costs and delays on the sovereign.             As such, those

provisions admit of no room for an aggrieved landowner to preliminarily contend or to

present evidence that the State’s estimate of just compensation is substantively

inadequate.    Instead, those opportunities are properly limited to the subsequent

proceedings before the commissioners. Even so, the incentive remains strong for the

State to accurately calculate its tender, because if the amount ultimately allowed as just

compensation—either by the commissioners’ report or by a jury verdict—exceeds the

estimate initially paid into court, the landowner is entitled to payment of the excess plus

ten percent interest from the date of the petition. See W. Va. Code §§ 54-2-14, -14a.



              Moreover, insofar as MCNB may ultimately sustain a loss with respect to

its investment in the subject property, such loss will not be attributable to any expenditure

relating to the parcel’s contamination. Assuming that the DOH’s estimate is reasonably

correct, it is the agency that will instead spend in the neighborhood of $600,000 to

remediate the parcel in preparation for the construction project. Were the DOH to pay

the full amount of its $1,012,500 base valuation exclusive of cleanup costs as a

prerequisite to access, it would yet be compelled to spend the same $600,000 on

remediation, amounting to a total acquisition expenditure hundreds of thousands of

dollars in excess of what even MCNB contends the property is worth. That excess would

                                             11

not be recoverable in the subsequent proceedings under the particular facts of this case,

given that whatever funds the DOH ultimately pays “as representing the fair market value

of property to be acquired, the amount of the award or verdict pertaining to such property

shall not be less than such sum.” W. Va. Code § 54-3-4.4



       4
         Sections 54-2-14 and 54-2-14a contemplate otherwise, as each instructs that “[i]f
the amount which has been paid into court pursuant to this section exceeds the amount
allowed by the report of the condemnation commissioners, or the verdict of a jury, if
there be one, the excess shall be repaid to the applicant.” Those parallel provisions were
made part of the condemnation statute prior to the enactment of section 54-3-4, which
was designed specifically to implement and accommodate the provisions of the federal
Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, 42
U.S.C. § 4601 et seq. The federal act and its implementing regulations endeavor, inter
alia, to protect persons and small businesses permanently displaced “as a direct result of
a written notice of intent to acquire or the acquisition of such real property in whole or in
part for a program or project undertaken by a Federal agency or with Federal financial
assistance.” Id. § 4601(6)(A)(i) (1987). The revised Statement of Just Compensation and
Summary prepared by the DOH in support of the agency’s tender confirms that it was
submitted “[i]n accordance with the provisions of” the federal act.

       Section 54-3-4 thus imposed a floor on condemnation awards or verdicts contrary
to the provisions of sections 54-2-14 and 54-2-14a. The conflict is readily resolved,
however, as § 54-3-4 specifically directs that its award-or-verdict floor applies
“notwithstanding any other provision of law,” leaving no doubt of its primacy. See
Benjamin v. Walker, No. 16-0228, 2016 WL 1619865 (W. Va. Apr. 19, 2016), at *__
(acknowledging that statutory directive applying “notwithstanding any other provision of
law” is mandatory); cf. State ex rel. City of Jennings v. Riley, 236 S.W.3d 630, 632 (Mo.
2007) (en banc) (“[T]o say that a statute applies ‘notwithstanding any other provision of
the law’ is to say that no other provisions of law can be held in conflict with it. Indeed,
the ‘Notwithstanding’ clause does not create a conflict, but eliminates the conflict that
would have occurred in the absence of the clause.”)

       The DOH also directs our attention to West Virginia Code § 54-2-16 (1981),
which, like § 14 and § 14a, provides for the repayment to the condemnor of any amount
deposited in excess of the eventual commissioners’ report or jury award. By its terms,
however, § 16 applies only to “such payment into court as is mentioned in section
                                                                        (continued . . .)

                                             12

              In reaching our decision herein, we do not hold that the State’s estimate

pursuant to § 14 or § 14a is always insulated from review. Under exceedingly narrow

circumstances, an aggrieved property owner may seek to have the tender set aside. The

nature of such circumstances is indicated by resort to other aspects of the eminent domain

statute. For example, where the commissioners’ report is accepted by the parties without

exception or jury demand, the circuit court may yet decline to confirm the report if “good

cause be shown against it, or it be defective or erroneous on its face.” W. Va. Code § 54­

2-10 (1967). In an analogous context, the right of entry afforded a private condemnor

upon payment of the just compensation ascertained by the commissioners may not be

stayed or enjoined “unless it be manifest that the applicant is insolvent or that it or its

[authorized representatives] are transcending their authority, or that such interposition is

necessary to prevent injury which cannot be adequately compensated in damages.” Id. §

54-2-13 (1981). We discern that a comparable standard should apply to the State’s

estimate in advance of entry.      Thus, the preliminary estimate of just compensation

formulated by the State or its political subdivision pursuant to West Virginia Code § 54­

2-14 or § 54-2-14a may be challenged only in the most unusual of cases, i.e., where it is

facially or patently defective, the result of an ultra vires act, made in objective bad faith,

or is otherwise justified by good cause.5


thirteen of this article.” Because the scope of § 13 is limited to private condemnors, it is
outside the reach of § 54-3-4, which applies strictly to public agencies.
       5
         We make plain by our decision today that a mere disagreement concerning the
substantive adequacy of the estimate does not constitute good cause sufficient to justify
                                                                             (continued . . .)

                                             13

              The DOH’s consideration of the costs of environmental remediation in

formulating its estimate of just compensation was not beyond its authority, nor was it

done in bad faith. Indeed, the DOH’s evaluation is facially rational, and, as Chief Justice

Ketchum explains more fully in his concurring opinion, it finds support in the custom and

practice of other jurisdictions.6 Inasmuch as no basis exists to disturb the DOH’s just

compensation estimate, the circuit court clearly erred as a matter of law in declining to

issue the agency’s requested order granting it the right of entry and defeasible title to the

subject property upon the deposit of $417,100. The third Hoover factor thus strongly

supports the grant of extraordinary relief, as do the first and second, given that the DOH


judicial intervention. See Murray v. State Farm Fire & Cas. Co., 203 W. Va. 477, 485,
509 S.E.2d 1, 9 (1998) (instructing that proper application of the construction canons of
ejusdem generis and noscitur a sociis leads to the conclusion that “in an ambiguous
phrase mixing general words with specific words, the general words are not construed
broadly but are restricted to a sense analogous to the specific words”).
       6
         The majority view is that evidence of environmental contamination and its
associated cleanup costs is admissible in eminent domain proceedings. The courts in the
majority often reason that admissibility of such evidence reflects the realities of current
business practice, in that banks routinely insist on environmental assessments of suspect
property before financing its purchase, and appraisers habitually account for potential
remediation expenses in providing contingent valuations. See 4 Julius L. Sackman,
Nichols on Eminent Domain, § 13.10 (3d ed. 2015). A significant minority of courts
exclude contamination evidence, however, particularly where the landowner’s liability
therefor has not been established. The principal concern for the minority is that the
owner will receive just compensation based on the property’s depressed price, and then
be compelled to bear cleanup costs equivalent to the shortfall without resort to
recompense. See id. Courts espousing the minority view also express concern regarding
the complexity of proof and the increased expense to the sovereign of litigating the
matter. See id.


                                             14

would be statutorily barred from recovering the excess deposited if it were compelled to

defer its challenge to the circuit court’s interlocutory order until an appeal of the final

condemnation judgment. Moreover, the DOH’s petition in this matter has given us

occasion to address a new and important issue of first impression in this jurisdiction, such

that the fifth Hoover factor also counsels our intervention. In light of the entirety of the

circumstances, we adjudge that our issuance of a writ of prohibition is appropriate and

warranted.



                                   IV. CONCLUSION

              In accordance with the foregoing, we grant the petition for extraordinary

relief filed by the DOH and prohibit enforcement of the circuit court’s order of

September 18, 2015, insofar as it conditions the right of entry and grant of defeasible title

to the subject property on the agency’s deposit of any amount exceeding its estimate and

tender of $417,100.


                                                                               Writ granted.




                                             15